EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated and entered into as of
September 19, 2018, is between Betsy MacLean (“Executive”) and Newgioco Group,
Inc., a Delaware corporation (the “Company”).

RECITALS

A.The Company desires to secure the services of the Executive and the Executive
desires to render services to the Company upon the terms and conditions
hereinafter set forth.

B.The Executive is a key executive of the Company or a subsidiary and the
Company believes it to be in the best interests of its stockholders to attract,
retain and motivate key executives and ensure continuity of management.

C.The Company and the Executive desire for this Agreement to constitute and
embody their full and complete understanding and agreement with respect to the
Executive’s employment by the Company.

Now, therefore, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties agree as follows:

I DEFINITIONS

1.1Definitions. In addition to terms defined elsewhere in this Agreement, for
purposes of this Agreement, the following terms will have the following meanings
when used in this Agreement with initial capital letters:

(a)“Affiliate”: with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of this definition, “control,” when used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of any such Person, whether
through the ownership of voting securities, by contract or otherwise, and the
term “controlled” has the meaning correlative to the foregoing. With respect to
any natural Person, “Affiliate” will include such Person’s parents, any
descendants of such Person’s parents, the parents of such Person’s spouse and
any descendants of the parents of such Person’s spouse (in each case, whether by
blood, adoption or marriage).

(b)“Agreement”: as defined in the introductory paragraph.

(c)“Base Salary”: as defined in Section 2.4

(d)“Board”: the Board of Directors of the Company.

(e)“Business”: the business as conducted by the Company and its Affiliates
includes the providing of leisure betting technology software and services and
the retail distribution and sales of leisure betting products such as sports
bets, lotto tickets, virtual sports bets, online poker and casino products
through both physical land-based retail locations as well as online channels
through websites and mobile devices.

(f)“Cause”: (i) the neglect or failure by Executive to perform her duties in any
material respect after reasonable notice and an opportunity to cure; (ii) the
conviction of Executive of any felony or the plea by Executive of nolo
contendere to any felony or offense evidencing moral turpitude; (iii) personally
or on behalf of another Person, receiving a benefit relating to the Company or
its subsidiaries or its funds, properties, opportunities or other assets that is
in material violation of a policy of the Company or applicable law, or
constituting fraud, embezzlement or misappropriation; (iv) the failure by
Executive to comply in any material respect with any written policy of the
Company after reasonable notice and an opportunity to cure; (v) the willful
material misstatement by the Executive of the financial records of the Company
or its subsidiaries or complicit actions in respect thereof; (vi) the willful
failure to disclose material financial or other information to the Chief
Executive Officer; (vii) the material breach by Executive of any of the terms of
this Agreement; or (viii) disparaging the Company, its subsidiaries or its
executives, or engaging in any conduct that would tend to materially harm their
reputation.

(g)“Change of Control”: shall have occurred if (i) any “person” as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and as used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) of the Exchange Act, but excluding the
Company and any subsidiary or affiliate and any employee benefit plan sponsored
or maintained by the Company or any subsidiary or affiliate (including any
trustee of such plan acting as trustee) or any current stockholder of 20% or
more of the outstanding common stock of the Company, directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
of securities of the Company representing at least 40% of the combined voting
power of the Company’s then-outstanding securities; (ii) the stockholders of the
Company approve a merger, consolidation, recapitalization, or reorganization of
the Company, or a reverse stock split of any class of voting securities of the
Company, or the consummation of any such transaction if stockholder approval is
not obtained, other than any such transaction that would result in at least 60%
of the total voting power represented by the voting securities of the Company or
the surviving entity outstanding immediately after such transaction being
beneficially owned by persons who together beneficially owned at least 80% of
the combined voting power of the voting securities of the Company outstanding
immediately prior to such transaction; provided that, for purposes of Section
2.7(b), such continuity of ownership (and preservation of relative voting power)
shall be deemed to be satisfied if the failure to meet such 60% threshold is due
solely to the acquisition of voting securities by an employee benefit plan of
the Company or such surviving entity or of any subsidiary of the Company or such
surviving entity; (iii) the stockholders of the Company approve a plan of
complete liquidation of the Company, an agreement for the sale or disposition by
the Company of all or substantially all of its assets (or any transaction having
a similar effect); or (iv) during any period of two (2) consecutive years,
individuals who at the beginning of such period constitute the Board, together
with any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
clause (i), (ii) or (iii) above) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board.

(h)“Chief Executive Officer”: the Chief Executive Officer of the Company.

(i)“COBRA”: Consolidated Omnibus Budget Reconciliation Act of 1985.

(j)“Code”: as defined in Section 4.21.

(k)“Commencement Date”: as defined in Section 2.1.

(l)“Company”: as defined in the introductory paragraph.

(m)“Company IP”: as defined in Section 3.4(a).

(n)“Competitive Business”: as defined in Section 3.1.

(o)“Compensation”: as defined in Section 2.4.

(p)“Commencement Date”: as defined in Section 2.1.

(q)“Confidential Information”: as defined in Section 3.3.

(r)“Disability”: If the Company or Newgioco provides long-term disability
insurance to its Executives generally, the term “Disability” shall have the
meaning set forth in such plan regarding eligibility for long-term disability
insurance; otherwise, the term “Disability” means a physical or mental
incapacity as a result of which Executive becomes unable to continue to perform
fully her duties hereunder for 60 consecutive calendar days or for shorter
periods aggregating 120 or more days in any 12-month period or upon the
determination by a licensed medical doctor practicing as a specialist in the
area to which the alleged disability relates selected by the Company that
Executive will be unable to return to work and perform her duties on a full-time
basis within 30 calendar days following the date of such determination on
account of mental or physical incapacity. The Board’s determination, in its sole
discretion, as to whether a Disability exists and the initial date of Disability
shall be final and binding upon the parties.

(s)“Executive”: as defined in the introductory paragraph.

(t)“Exchange Act”: as defined in Section 1.1(f).

(u)“Employment Period”: as defined in Section 2.1.

(v)“Good Reason”: except in connection with a termination of the Executive’s
employment for Cause or due to Disability the occurrence of any of the following
events, without the Executive’s consent: (i) a material adverse change to
Executive’s positions, titles, offices, or duties following the Effective Date
from those set forth in Section 2, except, in such case, in connection with the
termination of Executive’s employment for Cause or due to Total Disability,
death or expiration of the Employment Period; provided, however, that a Good
Reason event shall not be deemed to have occurred if, the Company ceases to be a
publicly-traded company, based on Executive’s duties changing from those of a
public company chief executive officer to those of a private company chief
executive officer; (ii) a decrease in base salary or material decrease in
Executive’s Incentive Compensation opportunity provided under this Agreement;
(iii) a requirement that on a continuing basis Executive reports to anyone other
than the Chief Executive Officer; provided that Executive may be required to
report to the Board through the chairman or another Board member or (iv) any
other material failure by the Company to perform any material obligation under,
or material breach by the Company of any material provision of, this Agreement;
provided, however, that a termination by Executive for Good Reason under any of
clauses (i) through (iv) shall not be considered effective unless Executive
shall have provided the Company with written notice of the specific reasons for
such termination within sixty (60) days after she has knowledge of the event or
circumstance constituting Good Reason and the Company shall have failed to cure
the event or condition allegedly constituting Good Reason within sixty (60) days
after such notice has been given to the Company and Executive actually
terminates her employment within one (1) year following the initial occurrence
of the event giving rise to Good Reason.

(w)“Incentive Compensation”: as defined in Section 2.4(b).

(x)“Initial Employment Term”: as defined in Section 2.1.

(y)“Person”: an individual, a corporation, a partnership, a limited liability
company, an association, a trust, a joint stock company, a joint venture, an
unincorporated organization, a business entity or any other entity or any
federal, state, county, city, municipal or other local or foreign government or
any subdivision, authority, commission, board, bureau, court, administrative
panel or other instrumentality thereof.

(z)“Probation Period”: the six-month period immediately following the
Commencement Date.

(aa)“Release”: as defined in Section 2.7(g).

(bb)“Section 409A”: as defined in Section 4.21.

(cc)“Severance Bonus Amount”: as defined in Section 2.7(a).

(dd)“Specified Executive”: as defined in Section 4.21(d)

(ee)“Termination Date”: as defined in Section 2.1.

II TERMS OF EMPLOYMENT

2.1Employment Period. The term of this Agreement and Executive’s employment
hereunder will commence on September 12, 2018 (the “Commencement Date”) and
terminate on September 11, 2021 (the “Initial Employment Term”), unless sooner
terminated in accordance with Section 2.7; provided however, that commencing on
the first day after the expiration of the Initial Employment Term and on each
anniversary of such date thereafter, Executive’s employment hereunder will
automatically be extended for successive one-year periods unless either party
gives written notice to the other, not less than 60 calendar days prior to the
otherwise scheduled Termination Date, that such party does not want Executive’s
term of employment so to extend. A non-renewal notice by the Company pursuant to
this Section 2.1 shall be deemed to be a termination without Cause by the
Company for purposes of this Agreement as of the end of the then period. A
non-renewal notice by the Executive pursuant to this Section 2.1 shall be deemed
to be a resignation by the Executive without Good Reason as of the end of the
then period. The Initial Employment Term, as renewed by any additional
successive one-year periods, is referred to herein as the “Employment Period,”
and the date on which this Agreement terminates pursuant to this Section 2.1 or
Section 2.7 is referred to herein as the “Termination Date.”

2.2Duties During Employment Period. Executive will be employed by the Company as
Vice President, Finance and Accounting and will report directly to the Chief
Executive Officer. In such capacity, Executive will perform such duties and
exercise such powers as are reasonably assigned to Executive by the Chief
Executive Officer. Executive agrees that to the best of her ability and
experience she shall at all times conscientiously perform all of the duties and
obligations reasonably assigned to her by the Chief Executive Officer under the
terms of this Agreement.

2.3Activities During Employment Period. Executive will devote her full business
time, energy, ability, attention and skill to her employment hereunder and to
the business of the Company as conducted from time to time and, absent the prior
written approval of the Chief Executive Officer, Executive will not engage in
any other business activity, whether as an Executive, officer, director,
consultant, independent contractor or otherwise, that would interfere with her
duties and responsibilities pursuant to Section 2.2. Executive agrees to comply
with all written policies of the Company throughout the Employment Period;
provided, however, that if any such policy conflicts with the terms of this
Agreement, the terms of this Agreement shall prevail. Notwithstanding the
foregoing, during the Employment, Executive may (i) participate in charitable,
civic, educational, professional, community or industry affairs, and serve as a
member of the boards of directors of for-profit and not-for-profit entities
except that service on any board shall be subject to prior written consent of
the Board for each individual board position which may be granted or denied in
the Board’s sole discretion; and (ii) manage Executive’s passive personal
investments, so long as such activities, individually or in the aggregate, do
not materially interfere or conflict with Executive’s duties hereunder or create
a potential business or fiduciary conflict.

2.4Compensation;

(a)Salary. The Company shall pay to the Executive, as compensation for the
performance of her duties and obligations under this Agreement, a base salary
(which shall be paid in accordance with the normal payroll practices of the
Company) (the “Base Salary”), as follows:

(i)From the Commencement Date the Executive’s Base Salary shall initially be at
the rate of US$235,000 per annum.

(ii)Executive’s Base Salary shall be subject to review each year for possible
increase by the Board in its sole discretion.

(iii)Executive’s Base Salary may be increased by the Board at any time.
Executive’s Base Salary may not be decreased from the amount in effect at any
time without the consent of the Executive.

(b)Incentive Bonus. The Executive shall not be eligible for bonuses or other
incentive compensation until the completion of the Probation Period.

(i)After the expiration of the Probation Period, the Executive shall participate
in all standard bonus plans established by the Board for senior executives, on a
basis that is consistent with the level of participation by other senior
executives of the Company (“Incentive Compensation”). Such bonus plans shall in
all cases have reasonably achievable objectives that are determined by the
Board, in its sole discretion.

(c)Equity Participation. The Executive shall not be eligible for equity-based
incentive compensation until the completion of the Probation Period.

(i)After the expiration of the Probation Period, the Board in its sole
discretion may determine to grant the Executive awards under any other stock
option or equity-based incentive compensation plan or arrangement adopted by the
Company during the Employment Period for which the Company’s senior executives
are eligible. The level of the Executive’s participation in any such plan or
arrangement, if any, shall be determined by the Board in its sole discretion.

(ii)To the greatest extent permissible in accordance with applicable IRS
regulations, options to acquire Company stock which may be granted to the
Executive shall be in the form of qualified options. Any options which cannot be
granted in the form of qualified options will be granted to the Executive as
non-qualified options.

2.5Benefits.

(a)Medical and Welfare Benefits. Except as otherwise addressed in this Section
2.5, during the Employment Period, Executive (and, in the case of medical
coverage, her dependents) shall be entitled to participate in any vacation,
pension, medical, retirement and other benefit plans and programs generally
available to the Company’s senior officers and directors, provided that
Executive and her dependents meet all eligibility requirements under those plans
and programs. Executive and her dependents shall be subject to the terms and
conditions of the plans and programs, including, without limitation, the
Company’s right to amend or terminate the plans and programs at any time and
without prior notice to the participants.

(b)Perquisites and Other Benefits. During the Employment Period, the Executive
shall be entitled to fringe benefits and perquisites comparable to those of
other senior executives of the Company. Such fringe benefits shall include, but
not be limited to, 4 weeks of paid vacation per year, to be used in accordance
with the Company’s paid vacation policy for senior executives.

(c)Business and Travel Expenses. During the Employment Period, the Company shall
promptly pay or reimburse the Executive for all actual, reasonable and customary
expenses incurred by the Executive in the course of her employment including but
not limited to travel, entertainment, subscriptions and dues associated with the
Executive’s membership in professional, business and civic organizations;
provided that such expenses are incurred and accounted for in compliance with
the Company’s policies as then in effect regarding the incurrence,
substantiation and verification of business expenses, Executive is authorized to
incur on behalf of the Company and the Company will pay or reimburse Executive
for all reasonable expenses incurred in connection with the performance of
Executive’s duties hereunder or for promoting, pursuing or otherwise furthering
the Business of the Company, including Executive’s reasonable expenses for
travel, meals, accommodation, entertainment and similar items.

2.6Deductions and Withholdings. All amounts payable or that become payable under
this Agreement will be subject to any deductions and withholdings required by
law.

2.7Termination. Executive’s employment may be terminated at any time prior to
the end of the Employment Period under the terms described in this Section 2.7,
and the Employment Period shall automatically terminate upon any termination of
Executive’s employment. For purposes of clarification, except as provided in
Section 3.7, all stock options, restricted stock units and other equity-based
awards will be governed by the terms of the plans, grant agreements and programs
under which such options, restricted stock units or other awards were granted on
any termination of the Employment Period and Executive’s employment with the
Company.

(a)Termination by the Company without Cause or Resignation by Executive for Good
Reason after the Probation Period. The Company may terminate Executive’s
employment at any time without Cause, for any reason or no reason, and after the
Probation Period Executive may terminate Executive’s employment for “Good
Reason.” After the expiration of the Probation Period, in the event that
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason (and for the avoidance of doubt, not in the event of a
termination pursuant to Section 2.7(c), (d), (e) or (f) or due to a notice of
non-renewal by the Executive pursuant to Section 2.1), the Company shall pay the
following amounts, and make the following other benefits available, to
Executive:

(i)the standard termination payments in compliance with the Company’s policies
as then in effect, if any; including the reimbursement of expenses properly
incurred by the Executive prior to the Termination Date; and

(ii)an amount equal to one (1) times the sum of (A) Executive’s base salary and
(B) an amount equal to the highest annual Incentive Compensation paid to
Executive (if any) in respect of the two (2) most recent fiscal years of the
Company (such amount under this sub-clause (B), the “Severance Bonus Amount”),
such amount under this clause 2.7(a)(ii) shall be payable monthly in equal
installments over a period of twelve (12) months after such termination in
accordance with Section 4.21; and

(iii)if Executive elects to continue medical coverage under the Company’s group
health plan in accordance with COBRA, an amount equal to the monthly premiums
for such coverage less the amount of employee contributions for
similarly-situated active employees of the Company, for a period of twelve (12)
months; and

(iv)subject to Section 3.7 and except to the extent otherwise provided at the
time of grant under the terms of any equity award made to Executive, full
vesting of any unvested stock options and any unvested restricted stock units
held by Executive immediately prior to such termination (provided that any such
stock options (together with any other vested stock options) held by Executive
will cease being exercisable upon the earlier of thirty (30) days after such
termination and the scheduled expiration date of such stock options), and, in
all other respects, all stock options, restricted stock units and other
equity-based awards held by Executive shall be governed by the plans and
programs and the agreements and other documents pursuant to which the awards
were granted; provided, however, that in the event such termination occurs prior
to the Compensation Committee’s determination as to the satisfaction of any
performance criteria to which any such stock options and/or restricted stock
units is subject, such stock options and/or restricted stock units (as the case
may be) will not vest (and, in the case of any such stock options, will not
become exercisable) unless and until a determination is or has been made by the
Compensation Committee that such criteria have been satisfied, at which time
such stock options and/or restricted stock units will vest (and, in the case of
any such stock options, will become exercisable) to the extent contemplated by
the terms of such award (it being understood and agreed, for the avoidance of
doubt, that such stock options or restricted stock units will immediately be
forfeited to the extent contemplated by the terms of such award in the event
that such criteria are determined not to have been satisfied); provided,
further, however, if necessary to comply with Section 409A, settlement of any
such equity-based awards shall be made on the date that is six (6) months plus
one (1) day following expiration of the Term.

(b)Termination by the Company during the Probationary Period or for Cause after
the Probationary Period. The Company will have the right to terminate
Executive’s employment hereunder at any time during the Probation Period, with
or without Cause, and for Cause at any time after the Probation Period upon
written notice to Executive. Upon termination of the Executive’s employment in
such circumstances, the Company will pay to Executive (i) accrued but unpaid
Base Salary through the Termination Date and (ii) all expenses incurred by
Executive prior to the Termination Date for which Executive is entitled to
reimbursement pursuant to Section 2.5(c), which payments will become due and
payable in cash in a lump sum on the Termination Date. Upon termination of
Executive’s employment pursuant to this Section 2.7(b), except for the payments
required by this Section 2.7(b), the Company will have no additional obligations
to Executive hereunder or otherwise, and except as otherwise provided in this
Agreement, this Agreement will terminate.

(c)Termination by Death of Executive. If Executive dies during the Employment
Period, the Company will pay to such Person or Persons as Executive may
designate in writing or, in the absence of such designation, to the estate of
Executive, the sum of (i) accrued but unpaid Salary earned prior to Executive’s
death, and (ii) expenses incurred by Executive prior to her death for which
Executive is entitled to reimbursement pursuant to Section 2.5(c) and (iii) one
(1)times the Executive’s annual Base Salary at the time of her death. Such
payment will be made within 45 calendar days following the date of Executive’s
death. This Agreement in all other respects will terminate upon the death of
Executive and all rights of Executive and her heirs, testamentary executors and
testamentary administrators regarding compensation and other benefits under this
Agreement shall cease.

(d)Termination for Disability. The Company will have the right to terminate
Executive’s employment hereunder at any time upon the Disability of Executive
during the Employment Period. If Executive’s employment is terminated because of
Executive’s Disability, the Company will pay to Executive the sum of (i) accrued
but unpaid Base Salary prior to the Executive’s Disability, and (ii) all
expenses incurred by Executive prior to her Disability for which Executive is
entitled to reimbursement pursuant to Section 2.5(c) and (iii) one times the
Executive’s annual Base Salary at the time of her disability. Such payment will
be made within 45 calendar days following the date of Executive’s Disability.
This Agreement in all other respects will terminate upon the Disability of
Executive, except as otherwise provided in this Agreement.

(e)Resignation by Executive for Any Reason other than Good Reason. Executive may
resign for any or no reason upon 30 calendar days’ written notice. If Executive
resigns for any reason other than Good Reason, the Company will pay to Executive
(i) accrued but unpaid Base Salary through the Termination Date, and (ii) all
expenses incurred by Executive prior to the Termination Date for which Executive
is entitled to reimbursement pursuant to Section 2.5(c), which payments will
become due and payable in cash in a lump sum on the Termination Date. Upon
termination of Executive’s employment pursuant to this Section 2.7(e), except
for the payments required by this Section 2.7(f), the Company will have no
additional obligations to Executive hereunder or otherwise, and except as
otherwise provided in this Agreement, this Agreement will terminate.

(f)Release. To be eligible for severance pay as described in Section 2.7(a), the
Executive must execute a release of claims substantially in the form attached
hereto as Exhibit A (the “Release”) in favor of the Company and its Affiliates,
and deliver it to the Company such that it becomes irrevocable within 30 days
after Executive’s termination of employment. If the period during which the
Executive has discretion to execute or revoke the general release of claims
straddles two taxable years of the Executive, then the Company shall make the
severance payments starting in the second of such taxable years, regardless of
which taxable year the Executive actually delivers the executed general release
of claims to the Company.

(g)Suspension by the Company for Indictment; Administrative Leave. The Company
will have the right to suspend Executive’s employment and right to Base Salary
and other compensation pursuant to this Agreement upon the indictment of
Executive for any felony until the final resolution of all proceedings with
respect to such indictment. The Company will have the right to place Executive
on administrative leave during the Employment Period if the Board determines in
good faith that circumstances exist that would reasonably be expected to give
rise to the Company’s ability to terminate this Agreement for Cause. While on
administrative leave, Executive agrees to fully cooperate with the Company and
the Board, and Executive will be entitled to receive her Base Salary, payable in
accordance with Section 2.4.

III RESTRICTIVE COVENANTS

3.1Non competition and Non solicitation.

(a)The Executive agrees and acknowledges that, in connection with her employment
with the Company, she has been and will continue to be provided with access to
and become familiar with confidential and proprietary information and trade
secrets belonging to the Company and its Affiliates. The Executive further
acknowledges and agrees that, given the nature of this information and trade
secrets, it is likely that such information and trade secrets would inevitably
be used or revealed, either directly or indirectly, in any subsequent employment
with a Competitive Business in any position comparable to the position she will
hold with the Company under this Agreement. Accordingly, in consideration of her
employment with the Company pursuant to this Agreement, and other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Executive agrees that, while she is in the employ of the Company and for two (2)
years after the date that the Executive ceases to be an Executive of the
Company, Executive will not, without the prior written consent of Company, for
her own account or jointly with another, for or on behalf of any person, as
principal, agent, shareholder, participant, partner, promoter, director,
officer, manager, Executive, consultant, sales representative or otherwise:

(i)provide services the same as or substantially similar to those Executive
provided while employed by Company to any business engaged, or which she
reasonably knows is undertaking to become engaged, in a business that is in
competition with the Business of the Company or its Affiliates (a “Competitive
Business”) in any jurisdiction in the world where the Company does business;
provided that Executive may purchase or otherwise acquire up to (but not in
excess of) 2% of any class of securities of any Person, including a Competitive
Business (but without otherwise participating in the activities of such Person),
if such securities are listed on any national or regional securities exchange;

(ii)solicit, or assist in the solicitation of, any Person or entity to whom the
Company or any Affiliate sold or licensed or provided any products or services
on, or during the two (2) year period prior to, the date of termination of
employment, and with whom the Executive had contact with, solicited, provided
services for, received services from, or gained substantive knowledge of during
the six (6) months immediately prior to the Executive’s last day of employment,
for the purpose of obtaining the patronage of such Person for the purchase of
any competitive products or services;

(iii)solicit, interfere with, disturb, or attempt to solicit, interfere with or
disturb, directly or indirectly, the relationship (contractual or otherwise)
with any Person who is, as of the date of termination of employment, or was
within two (2) years prior to the date of termination of employment, a supplier
of the Company or any Affiliate, including any actively sought prospective
supplier of the Company or any Affiliate, and with whom the Executive had
contact with, solicited, provided services for, received services from, or
gained substantive knowledge of during the six (6) months immediately prior to
the Executive’s last day of employment, for the purpose of inducing such
supplier to cease doing business with the Company or any Affiliate; or

(iv)solicit, or assist in the solicitation of, for the purpose of offering
employment to or hiring, any Person employed by the Company or any Affiliate (as
an Executive, independent contractor or otherwise) unless, prior to any such
solicitation, such person is no longer employed or engaged by the Company or any
Affiliate.

(b)The parties agree that the relevant public policy aspects of covenants not to
compete and not to solicit have been discussed, and that every effort has been
made to limit the restrictions placed upon the Executive to those that are
reasonable and necessary to protect the Company’s legitimate interests. The
Executive acknowledges that, based upon her education, experience, and training,
these non-compete and non-solicit provisions will not prevent her from earning a
livelihood and supporting himself and her family during the relevant time
period. The Executive further acknowledges that a narrower geographic limitation
on the restrictive covenants than that set forth above would not adequately
protect the Company’s legitimate business interests.

(c)If any provision of this Section 3.1, or the application of such provision to
any Person or circumstance is held invalid, illegal or unenforceable in any
respect by a court or other tribunal of competent jurisdiction, such provision
will, without any actions on the part of the parties to this Agreement, be
modified to the least extent necessary to cause such provision to conform to the
law as determined by such court or other tribunal, and such invalidity,
illegality or unenforceability will not affect any other provision of this
Agreement.

(d)The restrictions contained in Section 3.1 are necessary for the protection of
the business, goodwill and Confidential Information of the Company and its
Affiliates and are considered by the Executive to be reasonable for such
purposes. The Executive agrees that any material breach of Section 3.1 will
cause the Company and its Affiliates substantial and irrevocable damage and
therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Company shall have the right to seek specific
performance and injunctive relief, cease any severance payments being made to
the Executive, and/or recover severance payments already made.

(e)The existence of a claim, charge, or cause of action by the Executive against
the Company shall not constitute a defense to the enforcement by the Company of
the foregoing restrictive covenants.

(f)The provisions of this Section 3.1 shall survive termination of this
Agreement and apply regardless of the reason for the termination of the
Executive’s employment.

3.2Permitted Activities. For the avoidance of doubt, during and after the
Employment Period, nothing contained in this Section 3 shall be construed to
prohibit Executive from contacting business associates, customers or suppliers
of the Company if such contact is not made for purposes of, and does not have
the effect of, violating any of the provisions of this Section 3.

3.3Confidentiality.

(a)Executive acknowledges that prior to the effectiveness of the Agreement,
Executive has been given and will continue to have in connection with the
conduct of the Business access and exposure to trade secrets and confidential
information of the Company and its Affiliates in written, oral, electronic and
other form regarding the businesses, operations, equipment, products and
Executives of the Company and its Affiliates (“Confidential Information”),
including but not limited to:

(i)the identities of existing and potential customers and key accounts,
including, without limitation, the identity of existing and potential customers
and key accounts cultivated or maintained by Executive while providing services
at the Company or any Affiliate or that Executive cultivates or maintains while
providing services at the Company or its Affiliates using the Company’s or any
Affiliate’s products, names and infrastructure, and the identities of contact
persons at those customers and key accounts and potential customers and key
accounts;

(ii)the particular preferences, likes, dislikes and needs of those existing and
potential customers and key accounts and contact persons with respect to product
types, price of odds, spreads, service fees, sales calls, timing, sales terms,
rental terms, lease terms, service plans, and other marketing terms and
techniques;

(iii)the business methods, practices, strategies, forecasts, pricing, and
marketing techniques;

(iv)the identities of licensors, vendors, brokers, and other suppliers and the
identities of contact persons at such licensors, vendors, brokers, and other
suppliers;

(v)the identities of key sales agents and representatives, regional and national
store managers, buyers and other personnel and Executives;

(vi)advertising and sales materials, research, technology, intellectual property
rights, training materials and techniques, operating and franchising manuals,
computer software and related materials;

(vii)other facts and financial and other business information concerning such
Persons or relating to their business, operations, financial condition, results
of operations and prospects;

(viii)Company IP (as defined in Section 3.4(a) below); and

(ix)all other information the Company or its Affiliates try to keep confidential
and that has commercial or competitive value or is of such a nature that its
unauthorized disclosure would be detrimental to the Company’s or its Affiliates’
interest.

(b)Confidential Information will not include: (i) information that is already in
or subsequently enters the public domain, other than as a result of any direct
or indirect action or inaction by Executive or any of her Affiliates; or (ii)
information that is approved for public release by the Company or its
Affiliates.

(c)In the event that the Executive becomes legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to disclose any of the Confidential Information, the Executive
shall provide the Company with prompt written notice of such requirement prior
to complying therewith so that the Company may seek a protective order or other
appropriate remedy and/or waive compliance with the terms of this Agreement. In
the event that such protective order or other remedy is not obtained or the
Company waives compliance with the provisions hereof, the Executive agrees to
furnish only that portion of the Confidential Information that is legally
required and to exercise reasonable efforts to obtain an assurance that
confidential treatment will be accorded such Confidential Information.

(d)During the Employment Period and for five (5) years thereafter, the Executive
(i) will not use Confidential Information for any purpose detrimental to the
Company or its Affiliates and (ii) will not, except as directed by the Company,
use for himself or others, directly or indirectly, any such Confidential
Information, and, except as required by law or as directed by the Company,
Executive will not disclose such Confidential Information, directly or
indirectly, to any other Person; provided, however, that as the above
restrictions relate to the Executive’s use and disclosure of trade secrets of
the Company and its Affiliates, those restrictions shall remain in place during
the Employment Period and at any time thereafter. Executive acknowledges that
this covenant is necessary to protect the Company’s and its Affiliates’
Confidential Information and trade secrets.

(e)All physical property and all notes, memoranda, files, records, writings,
documents and other materials of any and every nature, written or electronic,
that Executive has or will prepare, develop or receive in the course of the
Employment Period and that relate to or are useful in any manner to the Business
or any other business now or hereafter conducted by the Company or its
Affiliates, are and will remain the sole and exclusive property of such Persons.
Executive will not, without the Chief Executive Officer’s prior written consent,
remove from such Person’s premises any such physical property, the original,
“soft copy” or any reproduction of any such materials nor the information
contained therein, and all such physical property, materials and information in
her possession or under her custody or control will, on the date of termination
of any employment or consulting agreement be immediately turned over to the
Company or its Affiliates.

3.4Patents, Inventions and Other Intellectual Property.

(a)If at any time during the Employment Period or prior thereto at any time that
Executive was an Executive, agent, director or officer of or consultant to the
Company or its Affiliates, Executive, whether alone or with any other Person,
makes, discovers, produces, conceives or first reduces to practice any
invention, process, development, design or improvement that relates to, affects
or, in the opinion of the Board, is capable of being used or adapted for use in
or in connection with the Business or any product, process or intellectual
property right of the Company or its Affiliates, (i) Executive acknowledges and
agrees that such invention, process, development, design or improvement
(collectively, “Company IP”) will be the sole property of the Company or such
Affiliate, as appropriate and are hereby irrevocably assigned by Executive to
the Company or such Affiliate, as appropriate, and (ii) Executive will
immediately disclose in confidence all Company IP to the Company in writing.

(b)Executive will, if and when reasonably required to do so by the Company
(whether during the Employment Period or thereafter), at the Company’s expense
and, if after the expiration of the Employment Period, subject to Executive’s
availability and reimbursement by the Company of Executive’s reasonable
out-of-pocket expenses and payment to Executive of a reasonable per diem to
compensate Executive for time spent in connection therewith: (i) apply, or join
with the Company or an Affiliate thereof, as appropriate, in applying, for
patents or other protection in any jurisdiction in the world for any Company IP;
(ii) execute or procure to be executed all instruments, and do or procure to be
done all things, that are necessary or, in the opinion of the Company, advisable
for vesting such patents or other protection in the name of the Company or an
Affiliate thereof or any nominee thereof, or subsequently for renewing and
maintaining the same in the name of the Company or an Affiliate thereof or its
nominees; and (iii) assist in defending any proceedings relating to, or to any
application for, such patents or other protection.

(c)Executive irrevocably appoints the Company as her attorney in her name (with
full power of substitution and resubstitution) and on her behalf to execute all
documents, and do all things, required in order to give full effect to the
provisions of this Section 3.4.

3.5Non-disparagement. Executive shall not, during the Employment Period and
thereafter, disparage in any material respect the Company, any affiliate of the
Company, any of their respective businesses, any of their respective officers,
directors or employees, or the reputation of any of the foregoing persons or
entities. Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive from making truthful statements that are required by
applicable law, regulation or legal process.

3.6No Other Obligations. Executive represents that Executive is not precluded or
limited in Executive’s ability to undertake or perform the duties described
herein by any contract, agreement or restrictive covenant. Executive covenants
that Executive shall not employ the trade secrets or proprietary information of
any other Person in connection with Executive’s employment by the Company
without such Person’s authorization.

3.7Forfeiture of Outstanding Equity Awards; “Clawback” Policies. The provisions
of Section 2 notwithstanding, if Executive willfully and materially fails to
comply with Section 3.1, 3.2, 3.3, 3.4, or 3.5, all options to purchase common
stock, restricted stock units and other equity-based awards granted by the
Company or any of its affiliates (whether prior to, contemporaneous with, or
subsequent to the date hereof) and held by Executive or a transferee of
Executive shall be immediately forfeited and cancelled. Executive acknowledges
and agrees that, notwithstanding anything contained in this Agreement or any
other agreement, plan or program, any incentive-based compensation or benefits
contemplated under this Agreement (including Incentive Compensation and
equity-based awards) shall be subject to recovery by the Company under any
compensation recovery or “clawback” policy, generally applicable to senior
executives of the Company, that the Company may adopt from time to time,
including any policy which the Company may be required to adopt under Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
rules and regulations of the Securities and Exchange Commission thereunder or
the requirements of any national securities exchange on which the Company’s
common stock may be listed.

3.8Specific Performance. Executive acknowledges that the Company will have no
adequate remedy at law if Executive breaches any of the provisions of Section 3.
In the event of such a breach, Executive agrees that the Company will have the
right, in addition to any other rights it may have, to specific performance of
Section 3. If legal proceedings are commenced by the Company against Executive,
in connection with Section 3, the party that does not prevail in such
proceedings shall pay the reasonable out-of-pocket expenses, including, without
limitation, reasonable attorneys’ fees, disbursements, investigation costs and
other costs and expenses incurred by the prevailing party in such proceedings,
arising out of or in connection with the Company’s claim under Section 3.

3.9Survival. The provisions contained in this Section 3 will survive termination
of this Agreement regardless whether such termination is initiated by the
Company or the Executive.

IV MISCELLANEOUS

4.1Notices. All notices and other communications required or permitted hereunder
will be in writing and, unless otherwise provided in this Agreement, will be
deemed to have been duly given when delivered in person or by a nationally
recognized overnight courier service or when dispatched if during normal
business hours by electronic facsimile transfer (confirmed in writing by mail
simultaneously dispatched) to the appropriate party at the address specified
below:

 

 

 

If to the Company, to:

Newgioco Group, Inc.

Beard Winter, LLP

130 Adelaide St. W, Suite 701

Toronto, Ontario, Canada M5H 2K4

Facsimile No.: (416) 593-7760

Attention: Julian L. Doyle, LLB

 

with a copy to:

 

Sheppard Mullin Richter & Hampton LLP

30 Rockefeller Plaza

New York, NY 10112-0015

Facsimile No.: (212) 655-1731

Attention: Andrea Cataneo, Esq.

If to Executive, to the address for the Executive in the Company’s payroll
records; or, in any case, to such other address or addresses as any such party
may from time to time designate by like notice.

4.2Amendments and Waivers,

(a)Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

(b)No failure or delay by any party in exercising any right, power or privilege
hereunder will operate as a waiver thereof nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
will be cumulative and not exclusive of any rights or remedies provided by law.

4.3Code of Conduct. Executive acknowledges that she has read the Company’s Code
of Business Conduct and agrees to abide by such Code of Business Conduct, as
amended or supplemented from time to time, and other policies applicable to
employees and executives of the Company.

4.4Indemnification. The Company shall indemnify Executive to the fullest extent
permitted under the Company’s Certificate of Incorporation or By-Laws and
pursuant to any other agreements or policies in effect from time to time in
connection with any action, suit or proceeding to which Executive may be made a
party by reason of Executive being an officer, director or employee of the
Company or of any subsidiary or affiliate of the Company. This provision shall
survive termination of employment.

4.5Expenses. Except as otherwise provided elsewhere in this Agreement, each
party will pay all of their respective expenses incurred in connection with the
negotiation of this Agreement, and, except as otherwise specified in this
Agreement, the parties will pay all of their respective expenses incurred in
connection with any legal proceeding concerning a dispute arising out of this
Agreement.

4.6Successors and Assigns. The provisions of this Agreement will be binding upon
and inure to the benefit of the parties hereto and their respective successors,
assigns, heirs and administrators; provided that except in accordance with the
laws of descent and distribution Executive may not assign, delegate or otherwise
transfer any of her rights or obligations under this Agreement without the prior
written consent of the Company.

4.7No Third-Party Beneficiaries. Except as otherwise expressly provided for
herein, this Agreement is for the sole benefit of the parties hereto, and
Newgioco and its Affiliates, and their permitted assigns and nothing herein
expressed or implied will give or be construed to give to any Person, other than
the parties hereto and such permitted assigns any legal or equitable rights
hereunder.

4.8Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to the
principles of conflicts of laws of such state.

4.9Arbitration.

(a)Executive and the Company agree that, except for claims for workers’
compensation, unemployment compensation, and any other claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including, without
limitation, disputes arising under or in connection with this Agreement,
Executive’s employment, and/or termination of employment, with the Company;
provided, however, that the Company shall be entitled to commence an action in
any court of competent jurisdiction for injunctive relief in connection with any
alleged actual or threatened violation of any provision of Section 3. Judgment
may be entered on the arbitrators’ award in any court having jurisdiction. For
purposes of entering such judgment or seeking injunctive relief with regard to
Section 3, the Company and Executive hereby consent to the jurisdiction of any
or all of the following courts: (i) the United States District Court for the
Southern District of New York; (ii) the Supreme Court of New York County, New
York; or (iii) any other court having jurisdiction; provided that damages for
any alleged violation of Section 3, as well as any claim, counterclaim or
cross-claim brought by Executive or any third-party in response to, or in
connection with any court action commenced by the Company seeking said
injunctive relief shall remain exclusively subject to final and binding
arbitration as provided for herein. The Company and Executive hereby waive, to
the fullest extent permitted by applicable law, any objection which either may
now or hereafter have to such jurisdiction, venue and any defense of
inconvenient forum. Thus, except for the claims carved out above, this Agreement
includes all common-law and statutory claims (whether arising under federal
state or local law), including any claim for breach of contract, fraud, fraud in
the inducement, unpaid wages, wrongful termination, and gender, age, national
origin, sexual orientation, marital status, disability, or any other protected
status.

(b)Any arbitration under this Agreement shall be filed exclusively with, and
administered by, the American Arbitration Association in New York, New York
before three arbitrators, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration. The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The Company shall pay all costs uniquely attributable to
arbitration, including the administrative fees and costs of the arbitrators.
Each party shall pay that party’s own costs and attorney fees, if any, unless
the arbitrators rule otherwise. Executive understands that she is giving up no
substantive rights, and this Agreement simply governs forum. The arbitrators
shall apply the same standards a court would apply to award any damages,
attorney fees or costs. Executive shall not be required to pay any fee or cost
that she would not otherwise be required to pay in a court action, unless so
ordered by the arbitrators.

4.10Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement shall be subject to the exclusive jurisdiction and venue of the state
and federal courts located in the State of Delaware and each of the parties to
this Agreement hereby irrevocably consents to the jurisdiction and venue of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding that is brought in any such court has been brought in an
inconvenient form. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party to this Agreement
agrees that service of process on such party as provided in Section 4.1 of this
Agreement will be deemed effective service of process on such party.

4.11No Limitation of Rights. Nothing in this Agreement shall limit or prejudice
any rights of the Company or Executive under any other laws.

4.12WAIVER OF JURY TRIAL. EACH OF THE EXECUTIVE AND THE COMPANY HEREBY KNOWINGLY
AND VOLUNTARILY IRREVOCABLY WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING OR DISPUTE ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY SUBJECT TO THE TERMS OF THE ARBITRATION CLAUSE
SET FORTH IN SECTION 4.9.

4.13Counterparts. This Agreement may be signed in any number of counterparts,
each of which will be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

4.14Headings. The headings in this Agreement are for convenience of reference
only and will not control or affect the meaning or construction of any
provisions hereof.

4.15Joint Drafting. In recognition of the fact that the parties had an equal
opportunity to negotiate the language of, and draft, this Agreement, the parties
acknowledge and agree that there is no single drafter of this Agreement and,
therefore, the general rule that ambiguities are to be construed against the
drafter is, and shall be, inapplicable. If any language in this Agreement is
found or claimed to be ambiguous, each party shall have the same opportunity to
present evidence as to the actual intent of the parties with respect to any such
ambiguous language without any inference or presumption being drawn against any
party.

4.16Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance is held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
hereof. If any provision of this Agreement is finally judicially determined to
be invalid, ineffective or unenforceable, the determination will apply only in
the jurisdiction in which such final adjudication is made, and such provision
will be deemed severed from this Agreement for purposes of such jurisdiction
only, but every other provision of this Agreement will remain in full force and
effect, and there will be substituted for any such provision held invalid,
ineffective or unenforceable, a provision of similar import reflecting the
original intent of the parties to the extent permitted under applicable law.

4.17Survivability. The provisions of this Agreement which by their terms call
for performance subsequent to termination of Executive’s employment hereunder,
or of this Agreement, shall so survive such termination, whether or not such
provisions expressly state that they shall so survive.

4.18Certain Interpretive Matters.

(a)Unless the context requires otherwise, (i) words in the singular include the
plural and vice versa, (ii) all reference to $ or dollar amounts will be to
lawful currency of the United States, (iii) all reference to € or Euro amounts
will be to lawful currency of the European Union, (iv) to the extent the term
“day” or “days” is used, it will mean calendar days, (v) the words “herein,”
“hereby,” “hereunder” and other words of similar import refer to this Agreement
as a whole, and (vi) the term “including” means “including without limitation.”

(b)No provision of this Agreement will be interpreted in favor of, or against,
any of the parties hereto by reason of the extent to which any such party or its
counsel participated in the drafting of this Agreement or by reason of the
extent to which any such provision is inconsistent with any prior draft of this
Agreement or any provision of this Agreement.

4.19Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof. This Agreement supersedes all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter of this Agreement.

4.20Full Understanding. Executive represents and agrees that Executive fully
understands Executive’s right to discuss all aspects of this Agreement with
Executive’s private attorney, and that to the extent, if any, that Executive
desired, Executive utilized this right. Executive further represents and agrees
that: (i) Executive has carefully read and fully understands all of the
provisions of this Agreement; (ii) Executive is competent to execute this
Agreement; (iii) Executive’s agreement to execute this Agreement has not been
obtained by any duress and that Executive freely and voluntarily enters into it;
and (iv) Executive has read this document in its entirety and fully understands
the meaning, intent and consequences of this document.

4.21Section 409A.

(a)The provisions of this Agreement are intended to comply with or be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and any final regulations and guidance promulgated thereunder and shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code (“Section 409A”). If the Company
determines in good faith that any provision of this Agreement would cause
Executive to incur an additional tax, penalty, or interest under Section 409A,
and the applicable guidance thereunder, the Company and Executive shall use
reasonable efforts to reform such provision, if possible, in a mutually
agreeable fashion to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of Section
409A or causing the imposition of such additional tax, penalty, or interest
under Section 409A. The preceding provision, however, shall not be construed as
a guarantee by the Company of any particular tax effect to Executive under this
Agreement.

(b)“Termination of employment,” or words of similar import, as used in this
Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A, the Executive’s
“separation from service” as defined in Section 409A. For purposes of Section
409A, the right to a series of installment payments under this Agreement shall
be treated as a right to a series of separate payments.

(c)With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, Executive, as specified under this Agreement, such reimbursement of
expenses or provision of in-kind benefits shall be subject to the following
conditions: (i) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Code; (ii) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

(d)If a payment obligation under this Agreement or other compensation
arrangement arises on account of Executive’s separation from service while
Executive is a “Specified Executive” (as defined under Section 409A and
determined in good faith by the Company), any payment of “deferred compensation”
(as defined under Treasury Regulation Section 1.409A-1(b)(1), after giving
effect to the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through
(b)(12)) that is scheduled to be paid within six (6) months after such
separation from service shall accrue without interest and shall be paid within
15 days after the end of the six-month period beginning on the date of such
separation from service or, if earlier, within 15 days after the appointment of
the personal representative or executor of Executive’s estate following her
death.

{signatures are on the next page}


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

NEWGIOCO GROUP, INC.

 

 

 

 

By:_____________________

Name: Michele Ciavarella

Title: Chief Executive Officer

 

 

EXECUTIVE

 

 

 

________________________ _______________________________

Name: Betsy MacLean Witness

 

 

 

Exhibit A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the payments and benefits (the “Separation
Benefits”) to be provided to me in connection with the separation of my
employment, in accordance with the Employment Agreement between Newgioco Group,
Inc. and its Affiliates (the “Company”) and me dated as September •, 2018 (the
“Agreement”), which Separation Benefits are conditioned on my signing this
Release of Claims (“Release”) and which I will forfeit unless I execute and do
not revoke this Release of Claims, I, on my own behalf and on behalf of my heirs
and estate, voluntarily, knowingly and willingly release and forever discharge
the Company, its subsidiaries, affiliates, parents, and stockholders, together
with each of those entities’ respective officers, directors, stockholders,
Executives, agents, fiduciaries and administrators (collectively, the
“Releasees”) from any and all claims and rights of any nature whatsoever which I
now have or in the future may have against them up to the date I execute this
Release, whether known or unknown, suspected or unsuspected. This Release
includes, but is not limited to, any rights or claims relating in any way to my
employment relationship with the Company or any of the other Releasees or the
termination thereof, any contract claims (express or implied, written or oral),
including, but not limited to, the Agreement, or any rights or claims under any
statute, including, without limitation, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Older Workers’ Benefit Protection Act,
the Rehabilitation Act of 1973 (including Section 504 thereof), Title VII of the
1964 Civil Rights Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the Equal Pay Act, the National Labor Relations Act,
the Worker Adjustment and Retraining Notification Act, the Family Medical Leave
Act, the Lilly Ledbetter Fair Pay Act, the Genetic Information
Non-Discrimination Act, the New York State Human Rights Law, the New York City
Human Rights Law, and the Executive Retirement Income Security Act of 1974, all
as amended, and any other federal, state or local law. This Release specifically
includes, but is not limited to, any claims based upon the right to the payment
of wages, incentive and performance compensation, bonuses, equity grants,
vacation, pension benefits, 401(k) Plan benefits, Registered Retirement Savings
Plan, Registered Retirement Income Fund, Trattamento di Fine Rapporto or other
such retirement plans or benefits, stock benefits or any other Executive
benefits, or any other rights arising under federal, state or local laws
prohibiting discrimination and/or harassment on the basis of race, color, age,
religion, sexual orientation, religious creed, sex, national origin, ancestry,
alienage, citizenship, nationality, mental or physical disability, denial of
family and medical care leave, medical condition (including cancer and genetic
characteristics), marital status, military status, gender identity, harassment
or any other basis prohibited by law.

As a condition of the Company entering into this Release, I further represent
that I have not filed against the Company or any of the other Releasees, any
complaints, claims or lawsuits with any arbitral tribunal, administrative
agency, or court prior to the date hereof, and that I have not transferred to
any other person any such complaints, claims or lawsuits. I understand that by
signing this Release, I waive my right to any monetary recovery in connection
with a local, state or federal governmental agency proceeding and I waive my
right to file a claim seeking monetary damages in any arbitral tribunal,
administrative agency, or court. This Release does not: (i) prohibit or restrict
me from communicating, providing relevant information to or otherwise
cooperating with the U.S. Equal Employment Opportunity Commission or any other
governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Release or its underlying facts, or (ii) require me to notify
the Company of such communications or inquiry. Furthermore, notwithstanding the
foregoing, this Release does not include and will not preclude: (a) rights or
claims to vested benefits under any applicable retirement and/or pension plans;
(b) rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”); (c) claims for unemployment compensation; (d) rights to defense and
indemnification, if any, from the Company for actions or inactions taken by me
in the course and scope of my employment with the Company and its parents,
subsidiaries and/or affiliates; (e) any rights I may have to obtain contribution
as permitted by law in the event of entry of judgment against the Company as a
result of any act or failure to act for which I and the Company are held jointly
liable; (f) the right to any equity awards that vested prior to or because of
the termination of my employment, and/or (g) any actions to enforce the
Agreement.

I acknowledge that, in signing this Release, I have not relied on any promises
or representations, express or implied, other than those that are set forth
expressly herein or in the Agreement and that are intended to survive separation
from employment, in accordance with the terms of the Agreement.

I further acknowledge that:

(1)I first received this Release on the date of the Agreement to which it is
attached as Exhibit A;

(2)I understand that, in order for this Release to be effective, I may not sign
it prior to the date of my separation of employment with the Company but that if
I wish to receive the Separation Benefits, I must sign and return this Release
prior to the thirtieth (30th) calendar day following my separation of
employment;

(3)I have carefully read and understand this Release;

(4)The Company advised me to consult with an attorney and/or any other advisors
of my choice before signing this Release;

(5)I understand that this Release is LEGALLY BINDING and by signing it I give up
certain rights;

(6)I have voluntarily chosen to enter into this Release and have not been forced
or pressured in any way to sign it;

(7)I acknowledge and agree that the Separation Benefits are contingent on
execution of this Release, which releases all of my claims against the Company
and the Releasees, and I KNOWINGLY AND VOLUNTARILY AGREE TO RELEASE the Company
and the Releasees from any and all claims I may have, known or unknown, in
exchange for the benefits I have obtained by signing, and that these benefits
are in addition to any benefit I would have otherwise received if I did not sign
this Release;

(8)I have seven (7) days after I sign this Release to revoke it by notifying the
Company in writing. The Release will not become effective or enforceable until
the seven (7) day revocation period has expired;

(9)This Release includes a WAIVER OF ALL RIGHTS AND CLAIMS I may have under the
Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.); and

(10)This Release does not waive any rights or claims that may arise after this
Release becomes effective, which is seven (7) days after I sign it, provided
that I do not exercise my right to revoke this Agreement.

Intending to be legally bound, I have signed this Release as of the date written
below.

 

 

Signature:_____________________ ______________________________

Executive: Date signed

